Per Curiam:
The commissioners in their decision state, in effect, that their award includes nothing for the supposed damage or injury to defendant’s tract of land on the east side of the river road or for any proposed use thereof for a steel plantan connection with defendant’s land west of said road. We think the evidence limited to the lands west of the river road does not justify so' large an award as the commissioners have made. It was error, we think, to receive evidence as to defendant’s ownership of said easterly parcel or as to its proposed development thereon of a steel plant. The possible future deepening of the river channel as far down as defendant’s lands is too remote and speculative to be the basis of any award. The order confirming the commissioners’ report and granting an extra allowance of costs should be reversed, together with the judgment entered thereon, said report set aside and a new hearing and appraisal had before new commissioners, with costs to the appellant to abide the final award of costs. The commissioners’ award as arbitrators, as stated in their report, remains in full force and effect. All concurred. Order reversed and a new hearing and appraisal directed to be had before new commissioners, with costs to appellant to abide the final award of costs.